Appellee's motion for rehearing urges the same questions presented on original submission, which we discussed and decided in the original opinion. At this time we see no reason to alter our views or change the decision there announced.
However, at pages 16 and 17 of its printed motion for rehearing, appellee interpolates and seemingly would integrate a letter which was not in evidence, dated July 2, 1943, addressed to appellant by Mr. George L. Berry, president of the International organization, which was in answer to appellant's plea for relief from the predicament into which he had been wrongfully placed by the action of Local No. 47.
Conscious of the fact that this letter was not introduced in evidence below, but altogether extraneous, counsel stated in the motion for rehearing that: "Ordinarily we would have hesitated in setting it (the letter) out in this motion for rehearing, but the court (this court) assumes that the letter of July 26, 1943, above set out, refers to conclusions in the letter of July 2, 1943, that amount to a ratification by the appellee of Local No. 47's wrongful act * * *."
Counsel are mistaken; we did not assume that the letter of July 26, which is properly a part of the record, referred to conclusions stated in the letter of July 2, 1943, as *Page 776 
constituting ratification by appellee of the wrongful treatment of appellant by Local No. 47, but we did assume that the letter of July 26 by President Berry of itself evidenced ratification. President Berry there states that he had before him a report from the president of Local No. 47 containing a synopsis of the record of appellant's case, and states that "I regret very much that I do not find sufficient justification to consider the matter further", and then concludes: "I refer you to the conclusions of this office set forth in my communication to you dated July 2, 1943." The letters written by appellant, in his crude unprofessional way, appealed to the president for some relief from the intolerable predicament in which wrongful acts of Local No. 47 had placed him; but he was given no relief, being told by the president that he could find no sufficient justification to consider the matter further. The above letters are found at pages 215-219, inclusive, statement of facts.
As President Berry had before him a report from the president of Local No. 47 containing a synopsis of the record of appellant's case, he knew from said report that appellant, although charged with an offense against the Local, was never tried, never fined, suspended, or expelled, and that his good standing in the order had never in any way been impaired. Appellant was therefore entitled to all the rights of a member in good standing; entitled to pay his dues and obtain renewal of his union card — the token by which he could obtain union employment, and without which he was excluded.
However, when we refer to what is contained in the letter of July 2 (which has been dragged into the case), we find the president's statement to appellant that he failed to pay his dues from May 30 to and including June 30, 1940, and was automatically suspended so far as relates to the International Union. As stated in the original opinion, it appears that from June 27, 1940, when the Executive Board presented to the members of Local No. 47 the charges against appellant which were never acted upon, nevertheless appellant was treated as a fined and suspended member. After futile efforts to have the matter straightened out, on August 17, 1940, appellant offered to pay all dues owing by him and obtain a union card, but was refused this privilege unless he would pay a fine — which had never been imposed upon him. This he refused to do. He was, therefore, not in default in paying dues, but was prohibited from doing so on the theory that he had been fined and refused to pay.
The only conclusion reached by the president, as stated in the letter of July 2, 1943, was that he (appellant) failed to appeal from the action of Local No. 47 and that it was impossible to handle the case on basis of appellant's statement. However, the president was willing to grant a special dispensation for purpose of appeal. The constitution and laws of the International Union, Art. 23, provides for appeals: First, to the president of the International Union; next to the board of directors of the International Union; and finally to the next convention of said Union. Thus it will be seen that the only relief suggested was an appeal, which would have been expensive and fraught with much delay. Appellant had been arbitrarily thrown out of employment; what he wanted was immediate relief from a wrongful situation which, evidently, the president could have corrected if he had so desired, but, instead, to appellant's appeal for bread the president simply offered a stone.
Appellee's motion for rehearing is overruled.